Title: From John Adams to Benjamin Waterhouse, 18 July 1819
From: Adams, John
To: Waterhouse, Benjamin


				
					my dear Sir
					Quincy July 18, 1819
				
				I have heard friend Lancaster with pleasure, he is an excellent scholastic and accedemical disciplinarian I wish that he had the melodious voice, the graceful attitudes and dignified motions and gestures, of the Revnd George Whitefield of wonderful memory—Lancaster formes his company’s into Battalions into Regiments Battalions into Regiments, his Regiments into Brigades, and teaches them all his tacticks with as masterly skill as  or Napolion could have done, and all this without a whip or cat, cow-skin cain, feral ferule or Box on the can, and all this by the simple action of that main spring of human nature, emulation,—how much more honorable to past human nature is this system than the old one of scolding snarling growling Boxing and whiping—I believe his Itenerent holdings forth than will do more good than Whitefields did 70 years ago—I am very sorry I did not see your Son—I congratulate you on your marriage tho you have not condescended to inform me of it, Lord Loveatt when on Trial for his life had heard the testimony of sir Everend Faulkner very decisive against him, the court asked the prisoner if he had any questions to put, or cross examination to make of the Witness Loveett answered my Lords, I have nothing to say to Sir Everend Faulkner, but to wish him joy of his young wife—your wife young, or not young—I shall be glad to see with you at the Hermatage of your old Friend—
				
					John Adams
				
				
			